NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                 No. 10-4667
                                _____________

                    JOY L. CRAMER; WILMER H. SCOTT,
                                       Appellants

                                       v.

DONNA PRUEY; ALLEN E. PRUEY; SHERRY BELL (PRUEY) SOCCIO; DONALD
E. RUSSLER, JR.; CONNIE C. RUSSLER; TROOPER JESSE L. DUMM, individually;
    TROOPER STEVEN C. PETERSON, individually; TROOPER KEVIN REESE,
   individually; ROBERT M. BECK, Huntingdon Valley Dog Warden, individually,

                                _____________

                 On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                                 (Civ. No. 10-796)
                 District Judge: Honorable William W. Caldwell
                                  _____________

                  Submitted Under Third Circuit L.A.R. 34.1(a),
                                July 14, 2011

          BEFORE: SLOVITER, FUENTES, and FISHER, Circuit Judges

                             (Filed: July 20, 2011 )
                                _____________

                          OPINION OF THE COURT
                              _____________
FUENTES, Circuit Judge.




                                       1
       Appellants Joy L. Cramer and Wilmer H. Scott brought this action under 42

U.S.C. § 1983, alleging violations of their constitutional rights to equal protection and

due process. On appeal, they contend that the District Court improperly dismissed their

claims against the Russler and Pruey families because although not state actors, they were

“involved with the Commonwealth Appellees State Troopers who on all occasions

violated the Appellants’ Civil Rights.” (Appellants’ Br. 14). While we take this

language to refer to an alleged civil conspiracy among the private parties and the

Commonwealth defendants, see Great Western Mining & Mineral Co. v. Fox Rothschild

LLP, 615 F.3d 159, 175-76 (3d Cir. 2010), to the extent the District Court correctly

dismissed all of the § 1983 claims against the Commonwealth defendants, any § 1983

conspiracy claim involving the private actors must also fail.

       Accordingly, having reviewed the District Court’s orders of October 22 and

November 15, 2010, dismissing all of Appellants’ causes of action for failure to state a

claim pursuant to Rule 12(b)(6), we hereby affirm substantially for the reasons stated by

the District Court.




                                             2